DETAILED ACTION
This action is pursuant to the claims filed on February 18, 2022. Currently claims 45-71 are pending with claims 49, 51-54, and 57-68 withdrawn from consideration and claims 45 and 70 amended. Below follows a complete first action on the merits of claims 45-48, 50, 55-56, and 69-71. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
Information Disclosure Statement
The IDS filed April 23, 2021 has been considered. Note the invalid references from the June 12, 2018 IDS have been updated to valid reference numbers and thus considered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 45-46 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Turner et al (US PGPUB: 2008/0221650), further in view of Mahon et al (US PGPUB: 2003/0100894) and Hancock et al (US PGPUB: 2010/0228244). 
Regarding independent claim 45, Brannan discloses an electrosurgical instrument (10) for delivering microwave energy into biological tissue ([0010]), the electrosurgical instrument comprising: 
a coaxial cable (14) for conveying the microwave energy ([0059]), the coaxial cable having an inner conductor (220), an outer conductor (224), and a first dielectric material (222; [0059] e.g. PTFE) separating the inner conductor and outer conductor ([0059]; Fig. 3B); 
a radiating tip portion (12) disposed at a distal end of the coaxial cable to receive the microwave energy from the coaxial cable ([0058]); and 
wherein the radiating tip portion comprises: 
a dielectric tip (19) formed from a second dielectric material that is different from the first dielectric material ([0094] discusses tip 19 made from a dielectric comprising a high dielectric constant; e.g. zirconia ceramic, different than the first dielectric), and 
a distal conductive portion (320) comprising a portion of the inner conductor (220) of the coaxial cable (Fig. 7A; [0085]) extends longitudinally into the dielectric tip ([0085]; Fig. 3A, 7A) and is surrounded by the dielectric tip ([0094]; Fig. 3A depicts portion of tip 19 as surrounding the distal conductive portion), 
wherein the second dielectric material has a dielectric constant greater than the first dielectric material (zirconia ceramic has higher dielectric constant than PTFE), 
While Brannan discloses a distal conductive portion connected to the inner conductor of the coaxial cable, Brannan does not disclose the distal conductive portion and the inner conductor are a singular element. 
However, Turner discloses a microwave antenna (Fig. 1: 100) comprising a coaxial transmission including an inner conductor (112). The antenna comprises a distal conductive portion (108) comprising a portion of the inner conductor (112) as a singular element (See Fig. 1; [0038])   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal conductive portion and the inner conductor of Brennan to be a singular element of Turner. This configuration provides the benefit of optimized heating of tissue using the antenna ([0010]), thereby increasing the efficiency of the device.
Brannan does not explicitly disclose an imaging element for conveying an imaging signal to permit visualisation of a distal end of the instrument, and wherein the imaging element extends through the first dielectric material and radiating tip portion within the inner conductor, the distal conductive portion, and the dielectric tip.
However, Mahon discloses an electrosurgical instrument (Fig. 1:12) comprising a radiating tip (Fig, 6 displays tip of instrument; [0028] discusses the radiating properties). An imaging element (Fig 6: 50’) for conveying an imaging signal to permit visualization of the distal end of the instrument (Fig. 6; [0044] discusses the use of the element for visualization/imagining). The imaging element (50’) extends through the first dielectric material (26) and radiating tip portion within the inner conductor (24), distal conductive portion (36) and the dielectric tip (Fig. 6; [0044] discusses the imaging element extending through the center of the inner conductor to the distal tip as seen in Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the instrument of Brannan to incorporate the imaging element of Mahon. This configuration provides a variety of beneficial purposes, including temperature measurement and tissue imaging ([0044]). 
While Brannan discloses portions of the length of the device are suitable to form a quarter wavelength ([0074], Brannan does not explicitly disclose a geometry of the second dielectric material and its dielectric constant being selected such that an axial length of the dielectric tip corresponds to a fraction of a wavelength of the microwave energy when propagating in the dielectric tip, whereby the radiating tip portion is arranged as a quarter wave impedance transformer to match an input impedance to a tissue load impedance to radiate a localized microwave field for tissue ablation.
However, Hancock discloses a similar microwave device (Fig. 1-3). The device length and dielectric constant of the dielectric materials are chosen in order improve the impedance match at the tip (abstract, [0048], [0062], [0074]) corresponding to a fraction of wavelength of the microwave energy ([0078]). The transmission line (i.e. the radiating tip) is arranged a quarter wave impedance transformer to match the source impedance to the load tissue impedance (abstract, [0048], [0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Brannan to incorporate the quarter wave impedance transformer matching of Hancock. This configuration provides the benefit of more efficient dynamic tuning and focused radiated energy distribution ([0005]). 
Regarding dependent claim 46, in view of the combination of claim 45, while Brannan discloses the coaxial cable and the radiating tip having a diameter, Brannan fails to disclose wherein the outer diameter of the coaxial cable and radiating tip portion is equal to or less than 1.9 mm.
However, Hancock discloses a similar microwave device (Fig. 1-3). The device has an outer diameter of less than 1.9 mm ([0043]) “less than 1 mm”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the outer diameter of the coaxial cable and radiating tip of Brannan to be equal to or less than 1.9 mm as taught in Hancock. This configuration is utilized in order to facilitate suitable insertion percutaneously inside the body ([0012]). 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the outer diameter of the coaxial cable and radiating tip of Brannan to be equal to or less than 1.9 mm as taught by Hancock as applicant appears to have placed no criticality on the claimed range (see pp. [0107] of instant specification “although the invention need not be limited to these dimensions”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding dependent claim 69, in view of the combination of claim 45, Brannan further discloses wherein the coaxial cable (14) is mounted in an outer sheath (30), and wherein the outer sheath is a multi-lumen catheter (Fig. 3B; [0057] refer to first lumen 35 and second lumen 33 formed in 30) arranged to convey any one or more of: guide wires for controlling movement of the radiating tip section, and fluid for cooling the distal end of the instrument ([0065], [0073] refers to the lumens 33, 35 for conveying cooling fluid). The Examiner notes the remainder of the limitations are in the alternative. 
Regarding independent claim 70, Brannan discloses an electrosurgical apparatus (Fig. 1-3B, 7A) for delivering microwave energy into lung tissue ([0044]), the electrosurgical apparatus comprising: 
a generator (28) for generating microwave energy ([0058]); 
a bronchoscope (bronchoscope 1002 in Fig. 11; note [0109] refers to bronchoscope as 1004) for non-percutaneous insertion into a patient's lungs ([0109]), the bronchoscope having an instrument channel running along its length ([0134] discusses the instrument channel running along its length); and an electrosurgical instrument (10) mounted in the instrument channel of the bronchoscope ([0134] discusses an instrument within the channel of the bronchoscope, capable of being the instrument), the electrosurgical instrument comprising: 
a coaxial cable (14) for conveying the microwave energy ([0059]), the coaxial cable having an inner conductor (220), an outer conductor (224), and a first dielectric material (222; [0059] e.g. PTFE) separating the inner conductor and outer conductor ([0059]; Fig. 3B); 
a radiating tip portion (12) disposed at a distal end of the coaxial cable to receive the microwave energy from the coaxial cable ([0058]); and 
wherein the radiating tip portion comprises: 
a dielectric tip (19) formed from a second dielectric material that is different from the first dielectric material ([0094] discusses tip 19 made from a dielectric comprising a high dielectric constant; e.g. zirconia ceramic, different than the first dielectric), and 
a distal conductive portion (320) comprising a portion of the inner conductor (220) of the coaxial cable (Fig. 7A; [0085]) extends longitudinally into the dielectric tip ([0085]; Fig. 3A, 7A) and is surrounded by the dielectric tip ([0094]; Fig. 3A depicts portion of tip 19 as surrounding the distal conductive portion), 
wherein the second dielectric material has a dielectric constant greater than the first dielectric material (zirconia ceramic has higher dielectric constant than PTFE).
wherein the coaxial cable (14) is connected to receive microwave energy from the generator ([0058]-[0059] discusses cable 14 connected to transmission 80, which is connected to the generator to receive microwave energy).
While Brannan discloses a distal conductive portion connected to the inner conductor of the coaxial cable, Brannan does not disclose the distal conductive portion and the inner conductor are a singular element. 
However, Turner discloses a microwave antenna (Fig. 1: 100) comprising a coaxial transmission including an inner conductor (112). The antenna comprises a distal conductive portion (108) comprising a portion of the inner conductor (112) as a singular element (See Fig. 1; [0038])   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal conductive portion and the inner conductor of Brennan to be a singular element of Turner. This configuration provides the benefit of optimized heating of tissue using the antenna ([0010]), thereby increasing the efficiency of the device.
Brannan does not explicitly disclose an imaging element for conveying an imaging signal to permit visualisation of a distal end of the instrument, and wherein the imaging element extends through the first dielectric material and radiating tip portion within the inner conductor, the distal conductive portion, and the dielectric tip.
However, Mahon discloses an electrosurgical instrument (Fig. 1:12) comprising a radiating tip (Fig, 6 displays tip of instrument; [0028] discusses the radiating properties). An imaging element (Fig 6: 50’) for conveying an imaging signal to permit visualization of the distal end of the instrument (Fig. 6; [0044] discusses the use of the element for visualization/imagining). The imaging element (50’) extends through the first dielectric material (26) and radiating tip portion within the inner conductor (24), distal conductive portion (36) and the dielectric tip (Fig. 6; [0044] discusses the imaging element extending through the center of the inner conductor to the distal tip as seen in Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the instrument of Brannan to incorporate the imaging element of Mahon. This configuration provides a variety of beneficial purposes, including temperature measurement and tissue imaging ([0044]). 
While Brannan discloses portions of the length of the device are suitable to form a quarter wavelength ([0074], Brannan does not explicitly disclose the geometry of the second dielectric material and its dielectric constant being selected such that an axial length of the dielectric tip corresponds to a fraction of a wavelength of the microwave energy when propagating in the dielectric tip, whereby the radiating tip portion is arranged as a quarter wave impedance transformer to match an input impedance to a tissue load impedance to radiate a localized microwave field for tissue ablation.
However, Hancock discloses a similar microwave device (Fig. 1-3). The device length and dielectric constant of the dielectric materials are chosen in order improve the impedance match at the tip (abstract, [0048], [0062], [0074]) corresponding to a fraction of wavelength of the microwave energy ([0078]). The transmission line (i.e. the radiating tip) is arranged a quarter wave impedance transformer to match the source impedance to the load tissue impedance (abstract, [0048], [0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Brannan to incorporate the quarter wave impedance transformer matching of Hancock. This configuration provides the benefit of more efficient dynamic tuning and focused radiated energy distribution ([0005]). 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Turner et al (US PGPUB: 2008/0221650), further in view of Mahon et al (US PGPUB: 2003/0100894) and Hancock et al (US PGPUB: 2010/0228244), further in view of Bonn (US PGPUB: 2011/0077635).  
Regarding dependent claim 47, in view of the combination of claim 45, while Brannan discloses the dielectric constant of the second material is high, Brannan does not explicitly disclose wherein the dielectric constant of the second dielectric material is equal to or greater than 80.
However, Bonn discloses a microwave antenna assembly (Fig. 1) comprising a dialectic material (e.g. titanium dioxide) in order to improve the electrode matching ([0041]). It is noted the dielectric constant of titanium dioxide is equal or greater than 80. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second dielectric material of Brannan to incorporate wherein the dielectric constant of the second dielectric material is equal to or greater than 80 of Bonn. This provides the benefit of improving the dielectric matching and/or improving the dielectric buffering between the antenna and tissue, enabling higher power levels, greater ablation rates, reduced operative times, and improved operative outcomes ([0041]). 
Claims 48, 50, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Turner et al (US PGPUB: 2008/0221650), further in view of Mahon et al (US PGPUB: 2003/0100894) and Hancock et al (US PGPUB: 2010/0228244), further in view of Burgener et al (US PGPUB: 2013/0072924).
Regarding dependent claim 48, in view of the combination of claim 45, Brannan/Mahon/Hancock do not explicitly disclose wherein the radiating tip portion further comprises an intermediate dielectric element surrounding a proximal part of the distal conductive portion and separating the first dielectric material from the dielectric tip, the intermediate dielectric element being formed from a third dielectric material that is different from the second dielectric material.
However, Burgener discloses a microwave antenna (Fig. 4) comprising a coaxial cable (42) including a first dielectric (48; [0038]) and a radiating tip portion (40; [0038]). The radiating tip comprises an intermediate dielectric (96) surrounding a proximal part of the distal conductive portion (80; see Fig. 4) and separating the first dielectric material (48) from the dielectric tip (70; see Fig. 4 and [0063]). The intermediate dielectric (96) is formed from third dielectric ([0063] e.g. air or other insulator) that is different than the second dielectric (note second dielectric recited as ceramic outlined above in claim 45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Brannan to incorporate the intermediate dielectric element of Burgener. This configuration is utilized in order to provide electrical separation between these two structures ([0063]).  
Regarding dependent claim 50, in view of the combination of claim 45, Brannan/Mahon/Hancock do not explicitly disclose wherein the radiating tip portion includes a field shaping element arranged to direct the microwave field to one side of the radiating tip portion.  
However, Burgener discloses a microwave antenna (Fig. 9) comprising a radiating tip portion (146). The tip includes a field shaping element (sleeve 140) arranged to direct the microwave field to one side of the radiating tip portion ([0091]-[0092] discusses the sleeve is selectively disposed over the radiating portion to adjust shape/size of the desired radiating pattern, contemplating directing the microwave field to one side of the antenna). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Brannan to incorporate field shaping element of Burgener. This configuration provides the benefit of adjustability in order to properly tune the antenna ([0092]), as well as the ability to customize the radiation pattern ([0092]). 
Regarding dependent claim 55, in view of the combination of claim 50, Burgener wherein the field shaping element is a conductive sleeve (sleeve 140 including conductors 144; [0092]) formed over the dielectric tip (142; see Fig. 9), the conductive sleeve having a radiating slot formed therein on the side from which the microwave field is directed (see slots formed by 144 in Fig. 9).
Regarding dependent claim 56, in view of the combination of claim 55, Burgener further discloses wherein the conductive sleeve is rotatable relative the dielectric tip to adjust the circumferential position of the radiating slot ([0090], [0092], claim 18 discuss the rotation of the sleeve 140/142 in order to adjust the radiation pattern, contemplating adjusting the circumferential position of the slots).
Claim 71 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Turner et al (US PGPUB: 2008/0221650), further in view of Mahon et al (US PGPUB: 2003/0100894) and Hancock et al (US PGPUB: 2010/0228244), further in view of Hancock (US PGPUB: 2013/0267943, hereinafter Hancock II).
Regarding dependent claim 71, in view of the combination of claim 70, while Brannan disclose delivering microwave energy, Brannan does not explicitly disclose further discloses wherein the generator is arranged to deliver pulses of microwave energy in time with the breathing cycle of the patient. 
However, Hancock II discloses a microwave delivery system (abstract; Fig. 2) that delivers microwave energy in pulses (at least [0020], [0137], [0168]). The system can optimize the pulse (i.e. pulse width, duty cycle) and energy delivery in order to ensure power delivery is proper ([0024], [0034], [0038], [0115], [0137]; interpreted as capable of delivering pulses in time with the breathing cycle of the patient). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Brannan to incorporate the pulse control of Hancock II. This configuration provides the benefit of enabling the user to control the level of power delivered to the tissue ([0137]), as well as determine the power level delivered to the tissue is same as the desired power level ([0034]). 
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the microwave assembly disclosed in Brannan to incorporate the generator to deliver pulses of microwave energy in time with the breathing cycle of the patient of Hancock II because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. inputting the desired pulse duration and power) to achieve the predictable result of delivering controlled microwave energy based on the user’s input for treatment (See MPEP 2143(I)(A)).
Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered. Applicant argues the cited references fail to disclose the amended limitations (p. 13, Remarks). However, as outlined above, new reference Turner was relied on to disclose the amended limitation of the inner conductor and the conductive piece as a singular element. 
Examiner notes Applicant has not provided additional arguments for any dependent claims or independent claim 70, other than being patentable for the same reasons as claim 45, and as such the rejections of those claims are tenable for at least the reasons outlined above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794